Citation Nr: 0513142	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel












INTRODUCTION

Appellant had active military service in the U.S. Air Force 
from November 1966 to December 1969, and in the U.S. Army 
from May 1977 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that denied service connection 
for arthritis of the hands and for psoriasis of the hands and 
buttocks.  During the pendancy of this appeal, RO granted 
service connection for arthritis of the hands, and the only 
issue before the Board is service connection for psoriasis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA's duty to assist includes providing medical 
examination or obtaining medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2004).  The Board 
has determined that a medical opinion is necessary at this 
point to adjudicate this case.  

Appellant's service medical record shows recurrent treatment 
for perianal complaints (pain, itching, erythema, and denuded 
areas) beginning in December 1980 and continuing until 
appellant's discharge from active service.   He was also seen 
at Walter Reed Army Medical Center in November 1993 for a 
rash on the hands, feet and legs.  Appellant's separation 
physical examination in May 1998 simply noted "rectal 
bleeding of uncertain etiology" and there was no definitive 
diagnosis by the time of appellant's discharge.  

The appellant underwent a VA general medical examination in 
October 2002; the examiner reviewed the C-file, examined 
appellant, and diagnosed current psoriasis of the scalp and 
buttocks.  What is needed at this point is a medical opinion 
as to whether the current psoriasis of the buttocks is a 
continuation of the perianal complaints that were treated but 
not diagnosed in service.

  In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  Thereafter, the veteran is to be 
afforded a VA examination by a 
dermatologist, for a medical opinion as 
to whether it is at least as likely as 
not that appellant's current psoriasis 
of the buttocks had its onset during 
military service.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.   If the examiner 
cannot provide an etiological opinion 
without resorting to speculation, the 
physician should so indicate.  If the 
examiner needs to interview or 
reexamine appellant in order to 
formulate an opinion, appellant should 
be scheduled for reexamination.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection of a right knee disorder.  
De novo consideration should be 
undertaken in order to comply with the 
provisions of the VCAA to the extent 
possible.

Thereafter, to the extent the benefits sought are not 
granted, appellant should be provided with a Supplemental 
Statement of the Case (SSOC) and afforded a reasonable 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until she 
is notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



